t c summary opinion united_states tax_court shane havener and amy e costa petitioners v commissioner of internal revenue respondent docket no 4506-16s filed date shane havener and amy e costa pro sese patrick f gallagher for respondent summary opinion panuthos special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not 1unless otherwise indicated subsequent section references are to the continued reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax and a sec_6662 accuracy-related_penalty of dollar_figure after concessions the issue for decision is whether petitioners are entitled to deduct mileage and travel_expenses related to mr havener’s activity remodeling a house background some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference petitioners resided in massachusetts when the petition was timely filed continued internal_revenue_code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure we round monetary amounts to the nearest dollar 2respondent conceded the sec_6662 accuracy-related_penalty petitioners conceded that they are not entitled to deduct other expenses of dollar_figure on their schedule c profit or loss from business and they overstated the mileage claimed on their schedule c as we will discuss in further detail infra note respondent concedes that substantiation is not in issue mr havener sometimes hereinafter petitioner worked in a number of positions including computer consultant school teacher and operator of an auto repair painting business before retiring sometime around petitioner grew restless in his retirement and sought a project that could occupy his time in late or petitioners purchased a house in salem new york salem house for dollar_figure with the intent that mr havener would remodel it and sell it for a profit the salem house is approximately miles from petitioners’ residence in pembroke massachusetts pembroke residence at the time of purchase the salem house was uninhabitable and required extensive repairs including installing a well repairing or replacing the collapsed septic tank adding central heat replacing windows adding insulation and upgrading electrical wiring petitioner a handyman at heart performed most of the work himself with the exception of outsourcing a few tasks such as installing a well and hiring a kid to hold the other end of the board on occasion petitioner also built a front porch and landscaped the yard petitioners paid for all supplies and labor with personal funds during petitioner traveled to and worked on the salem house during the workweek trips to the salem house generally lasted between three and five days petitioner would return to the pembroke residence on weekends during ms costa worked as a sales manager and petitioner scheduled his trips to the salem house to accommodate her work schedule petitioner was not employed during nor did he work on any activities other than remodeling the salem house it does not appear that ms costa spent any time working on the salem house petitioner owned three vehicles a dodge grand caravan caravan a dodge ram ram and a bmw motorcycle petitioner sometimes drove to the salem house in the caravan or the ram making round trips and driving a total of big_number miles in petitioner also drove miles to have the ram inspected in petitioner kept the bmw motorcycle at the salem house and he often drove it to local hardware and other stores to purchase supplies and or tools driving a total of big_number miles for such trips in petitioner maintained mileage logs for his three vehicles recording miles relating to the salem house remodeling activity he also kept copies of toll receipts for an e-z pass transponder used to drive on the toll roads between the salem house and the pembroke residence and service invoices for the ram and the caravan 3petitioner testified that he came home to take care of the family dog while not entirely clear it appears that ms costa may have worked on the weekends petitioner also owned a piper warrior airplane as an alternative to driving he would occasionally fly his airplane for his weekly trips to the salem house petitioner drove to an airport near the pembroke residence flew to an airport near the salem house and then drove to the salem house in petitioner drove a total of miles between the pembroke residence and a nearby airport and the salem house and a nearby airport and expended dollar_figure to operate his airplane for these trips petitioners timely filed a form_1040 u s individual_income_tax_return petitioners reported ms costa’s taxable wage or salary income of dollar_figure and mr havener’s taxable_distributions from an individual_retirement_account and pension totaling dollar_figure and taxable social_security_benefits of dollar_figure the sole activity reported on the attached schedule c was the salem house remodeling activity under the name shane enterprises petitioners reported zero gross_receipts and claimed expense deductions totaling dollar_figure including dollar_figure for travel_expenses and dollar_figure for car and truck expenses petitioners reported big_number miles driven in the caravan and big_number miles driven in the ram a total of big_number miles relating to the salem house activity and calculated the car and truck expenses using the standard business mileage rate for the dollar_figure in deductions claimed resulted in a reported schedule c loss of dollar_figure which offset petitioners’ taxable wage and other income reported on the income_tax return petitioners’ form_1040 reported tax of dollar_figure withholding of dollar_figure and tax due of dollar_figure in the notice_of_deficiency respondent made adjustments to the expense deductions claimed on petitioners’ schedule c as follows expenses car and truck mileage contract labor insurance other than health repairs and maintenance taxes and licenses travel airplane operation utilities other--misc material for renovation total adjustment in notice_of_deficiency amount dollar_figure disallowed in full big_number no adjustment no adjustment big_number no adjustment no adjustment big_number disallowed in full big_number no adjustment big_number disallowed in full1 big_number 1as previously indicated petitioners conceded this adjustment 4the standard business mileage rate of cents per mile for is set forth in notice_2012_72 sec_2 i r b the court notes that big_number miles cents per mile dollar_figure but petitioners reported car and truck expenses totaling dollar_figure as previously indicated petitioners conceded that they overstated their mileage on their form_1040 the notice_of_deficiency reflected the following thank you for your correspondence dated based on the information you have submitted our determination has remained unchanged there is no indication that you have carried on a business under sec_162 in this year the expenses were related to a ‘rehab of a home’ there is no indication per your return or previous returns of any profit_motive your expenses may be considered as part of an investment upon the sale of the home petitioners timely filed a petition in which they assert that they should be able to deduct the reported expenses because respondent had previously allowed all of the schedule c deductions for shane enterprises for taxable_year sec_2011 and sec_2012 at the time of trial petitioners still owned the salem house and indicated that it was not ready to be listed for sale as mr havener continued to complete some cosmetic work discussion petitioners assert that the salem house remodeling activity was mr havener’s trade_or_business during the year in issue and he drove a total of big_number miles while working on that activity in petitioners seek to deduct dollar_figure in total travel_expenses paid to fly the airplane between the salem big_number miles between the salem house and the pembroke residence miles to airports near the salem house and the pembroke residence miles to have the ram inspected big_number miles between the salem house and various hardware and other stores ' big_number miles house and the pembroke residence during the year in issue and dollar_figure in mileage for respondent asserts that mr havener was not engaged in a trade_or_business the claimed expenses are capital expenditures and the claimed mileage and travel_expenses are nondeductible personal expenses i burden_of_proof in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is in error rule a 290_us_111 deductions are exceptions to the norms of capitalization 503_us_79 income_tax deductions and credits are a matter of legislative grace and the taxpayer bears the burden of proving that he is entitled to any deduction or credit claimed rule a 308_us_488 292_us_435 taxpayers must comply with specific requirements for any deductions big_number miles cents per mile ' dollar_figure 7while respondent’s explanations of his theories of disallowance have been somewhat confusing and would appear to affect all of the expense deductions claimed on the schedule c respondent did not seek a further disallowance or assert an increased deficiency for accordingly we resolve only those adjustments determined in the notice_of_deficiency claimed see indopco inc v commissioner u s pincite new colonial ice co v helvering u s pincite pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances petitioners did not allege or otherwise show that sec_7491 applies see sec_7491 and b therefore petitioners bear the burden_of_proof see rule a ii capital expenditures vs current deductions taxpayers may deduct ordinary and necessary expenses paid_or_incurred during the year in carrying_on_a_trade_or_business and for the production_or_collection_of_income or for the maintenance_of_property_held_for_the_production_of_income see sec_162 sec_212 and however no deduction is allowed for amounts paid out for new buildings or for permanent improvements or betterments made to increase the value of any property or estate sec_263 see also sec_1_162-1 income_tax regs such amounts instead must be capitalized see sec_1_263_a_-3 income_tax regs capital expenditures are added to the basis of the capital_asset with respect to which they are incurred and are taken into account for tax purposes either through depreciation or by reducing the capital_gain or increasing the loss when the asset is sold 397_us_572 see also indopco inc v commissioner u s pincite it is a factual determination whether an expense is a deductible_repair or an expenditure that must be capitalized 136_tc_195 a capital_asset is defined by sec_1221 as any property held by the taxpayer but under sec_1221 a capital_asset does not include property held by the taxpayer primarily_for_sale_to_customers in the ordinary_course_of_his_trade_or_business the purpose of this exception is to differentiate between gain derived from the everyday operations of a business and gain derived from assets that have appreciated in value over a substantial period 383_us_569 the question of whether property is held primarily_for_sale_to_customers in the ordinary course of a taxpayer’s business ordinarily requires a factual analysis 63_tc_149 facts showing that the taxpayer operated a trade_or_business and held the property in question primarily for sale as part of that trade_or_business are required for a determination that the property in question is not a capital_asset see sec_1221 to determine whether a particular property is held_for_sale to customers in the ordinary course of the taxpayer’s trade_or_business courts have considered the following factors the taxpayer’s purpose in acquiring the property the purpose for which the property was subsequently held the taxpayer’s everyday business and the relationship of the income from the property to the taxpayer’s total income the frequency continuity and substantiality of sales of property the extent of developing and improving the property to increase the sale revenue the extent to which the taxpayer used advertising promotion or other activities to increase sales the use of a business office for the sale of property the character and degree of supervision or control the taxpayer exercised over any representative selling the property and the time and effort the taxpayer habitually devoted to sales of property 417_f2d_905 5th cir see also 89_tc_467 although these factors may aid the finder of fact in determining on the entire record the taxpayer’s primary purpose for holding property they have no independent significance and individual comment on each factor is not necessary or required cottle v commissioner t c pincite the code does not define the term trade_or_business whether a taxpayer’s activities constitute the carrying on of a trade_or_business requires an examination of the facts and circumstances of each case 480_us_23 the management of personal investments no matter how extensive is not a trade_or_business 373_us_193 petitioner testified that he wanted to work on the salem house because he was going stir crazy being retired and that i’m retired and on a fixed income t he money that i’ve invested into this project has come out of my life savings i’ve been putting money into it there’s no money coming out of it it’s not a job i don’t get any money until i sell the house although petitioner provided records to verify his mileage and travel_expenses there is no other evidence in the record indicating that he conducted the salem house remodeling activity as a trade_or_business for example petitioner asserted that he paid expenses for the salem house remodeling activity with a specific credit card but he did not assert nor does the record reflect that he kept other books_and_records or that he conducted the activity in a businesslike manner petitioner did not maintain an office for the salem house remodeling activity he paid for all the supplies used and work performed on remodeling the salem house with petitioners’ personal funds additionally petitioners’ income consisted mainly of ms costa’s wage or salary income and mr havener’s retirement income and they did not receive any income from the salem house before during or after the year in issue petitioners have not asserted nor does the record reflect that they received income from any other real_estate properties see united_states v winthrop f 2d pincite cottle v commissioner t c pincite facts indicating that a taxpayer engages in regular rather than isolated or sporadic sales of property support a finding that the taxpayer is engaged in a trade_or_business evans v commissioner tcmemo_2016_7 at see eg 32_tc_704 sales over four years did not establish frequency of sales characteristic of a business the frequency and substantiality of sales are especially probative because the presence of frequent sales ordinarily belies the contention that property is being held ‘for investment’ rather than ‘for sale ’ 615_f2d_171 5th cir petitioners have not asserted nor does the record reflect that they acquired and sold any properties before purchasing the salem house additionally on the basis of this record it does not appear that petitioners purchased any other properties after purchasing the salem house thus it does not appear that petitioners sold any properties see suburban realty co f 2d pincite ayling v commissioner t c pincite evans v commissioner at petitioners’ lack of sales over several years is not characteristic of a business on the basis of this record we conclude that petitioner was not engaged in a trade_or_business instead the salem house remodeling activity was at best an investment activity see commissioner v groetzinger u s pincite whipple v commissioner u s pincite we therefore sustain respondent’s determination that the house was a capital_asset in the notice_of_deficiency respondent determined that y our expenses may be considered as part of an investment upon the sale of the home capital expenditures are those that create or improve a separate and distinct asset produce a significant future benefit or are incurred in connection with the acquisition of a capital_asset 116_tc_374 only those expenditures that are made to restore property to a sound state or to mend it with the purpose of keeping the property in an ordinarily efficient operating condition may be deducted ill merchs tr co v commissioner 4_bta_103 on the other hand expenditures_for replacements alterations improvements or additions which prolong a property’s life increase its value or make it adaptable to a different use are treated as additions to capital id niv v commissioner tcmemo_2013_82 at on the basis of this record the various improvements petitioner made to the salem house a capital_asset were a part of a plan of capital rehabilitation or improvement he purchased a house that was considered uninhabitable and made a number of improvements to make the property habitable and to increase its value for eventual resale the various replacements and additions such as installing a well and adding insulation and central heat added to the property’s value and extended its life thus all expenses paid_or_incurred as part of this plan of capital rehabilitation or improvement are eligible for treatment only as capital expenditures lychuk v commissioner t c pincite ill merchs tr co v commissioner b t a pincite niv v commissioner at therefore petitioners cannot currently deduct any of the expenses paid_or_incurred in taxable_year as part of the salem house remodeling activity instead those expenses are eligible for treatment as capital expenditures under sec_263 see indopco inc v commissioner u s pincite woodward v commissioner u s pincite iii conclusion for the reasons stated above the court sustains respondent’s determination that petitioners may not deduct the claimed expenses for because 8since we conclude that petitioners may not deduct the reported expenses under either sec_162 or sec_212 we need not and do not address respondent’s assertion that the mileage and travel_expenses are also nondeductible personal expenses petitioners are not entitled to deduct any of these expenses the salem house remodeling activity should not have been reported on a schedule c as a final matter petitioners contend that they should be entitled to deduct the reported expenses because they were permitted to deduct similar expenses for prior years each tax_year stands on its own and must be separately considered the commissioner is not bound for any given year to allow a deduction permitted for a prior year see 394_us_678 113_tc_158 we have considered the parties’ other arguments and to the extent not discussed herein we find those arguments are moot irrelevant or without merit to reflect the foregoing and respondent’s concession of the sec_6662 penalty decision will be entered for respondent as to the deficiency and for petitioners as to the accuracy- related penalty under sec_6662
